DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Schwarz 2009/0140222 A1.
Schwarz discloses the claimed invention as recited in the claims as shown below:


1. A pressure tool for rotor blade repair comprising:

a mobile support system 11 including a support surface 13;

a first bladder support assembly B1 including a first inflatable bladder fixedly mounted to the support surface;

a second bladder  support assembly B2 including a second inflatable bladder pivotally mounted relative to the support surface;

an activation mechanism 42 operatively coupled to the second bladder support assembly, the activation mechanism being operable to selectively shift the second bladder support assembly relative to the first bladder support assembly; and

a fluid delivery system 38 operable to direct a fluid into each of the first inflatable bladder and the second inflatable bladder. See Annotated Figure Below

    PNG
    media_image1.png
    832
    761
    media_image1.png
    Greyscale

2. The pressure tool for rotor blade repair according to claim 1, wherein the first inflatable bladder is fluidically connected to the second inflatable bladder. Note all of the Bladders are connected to the same fluid system.

3. The pressure tool for rotor blade repair according to claim 1, further comprising: a base member 12 operatively coupled to the support surface.

4. The pressure tool for rotor blade repair according to claim 3, further comprising: a platform 13 operatively coupled to the base member.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz 2009/0140222 A1 in view of Lofstrom et al 11066188.
Schwarz discloses the claimed invention except for wheels.
Regarding claim 8, Lofstrom et al discloses that is known in the prior art to have device having wheels  for mobility Lofstrom discloses a device with a bladder (col.9, lines 19-28) including frame (68 and frame F2 )and wheels W1 which allow the device to move  and it would have been obvious to one having ordinary skill in the at the time of invention to have modified the Schwarz device to have wheels which allow the device to be rolled or even obvious experimentation to use the wheel to make something mobile which is old Notorious Known in the art and through out time yield the predictable result of increase mobility. KSR

    PNG
    media_image2.png
    554
    655
    media_image2.png
    Greyscale

Regarding claim 11-15 the devices as modified above in line B has a function which is the method of use and regards repairing a rotor and this is taught by the modified device.KSR
Allowable Subject Matter
Claims 5-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest art being made of record is of rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723




Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 24, 2022